—Order, Supreme Court, New York County (Irma V. Santaella, J.), entered June 23, 1992, which denied plaintiffs motion to vacate a prior judgment dismissing the action, unanimously affirmed, without costs.
No basis exists to vacate the judgment pursuant to CPLR 5015 (a) (1) since plaintiff, in fact, did not default in opposing the prior motion that resulted in the judgment (cf., Meyerson v *281John A. Lynch, Inc., 29 AD2d 761). Nor does the record demonstrate any mistake or omission warranting relief pursuant to CPLR 2001 (cf., People ex rel. Di Leo v Edwards, 247 App Div 331). Concur — Sullivan, J. P., Rosenberger, Kupferman and Asch, JJ.